DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibata et al. (JP 2013-245268).
Shibata et al. disclose a resin composition for a carbon fiber-reinforced plastic, the resin composition containing a (meth)acryloyl group-containing polyurethane (A), at least one radical polymerizable unsaturated monomer (B) selected from the group consisting of hydroxyethyl (meth)acrylate, hydroxypropyl (meth)acrylate, and phenoxyethyl (meth)acrylate, and an organic peroxide (C) such as benzoyl peroxide ([0009], [0022], [0032]).  A resin composition prepared by reacting 1,4-cyclohexane 
The limitations of claim 2 can be found in Shibata et al. at [0064], where it discloses the polyurethane, hydroxyethyl methacrylate and phenoxyethyl methacrylate.
The limitations of claim 3 can be found in Shibata et al. at [0064], where it discloses the hydroxyethyl methacrylate and phenoxyethyl methacrylate.
The limitations of claim 4 can be found in Shibata et al. at [0032], where it discloses the benzoyl peroxide.
The limitations of claims 5 and 6 can be found in Shibata et al. at [0064], where it discloses the hydroxyethyl methacrylate and phenoxyethyl methacrylate.
The limitations of claims 7 and 8 can be found in Shibata et al. at [0022], where it discloses the polyol, polyisocyanate and an active hydrogen atom-containing acrylate.
The limitations of claim 9 can be found in Shibata et al. at [0021], where it discloses the molecular weight of 500 to 3000.
The limitations of claim 10 can be found in Shibata et al. at [0050], where it discloses the thickness of 0.3 to 5 mm.
The limitations of claim 11 can be found in Shibata et al. at [0066], where it discloses the carbon fiber cloth sandwiched by the PET film.
The limitations of claims 12 and 13 can be found in Shibata et al. at [0058]-[0064], where it discloses the 1,4-cyclohexane dimethanol with isophorone diisocyanate .

5.	Claims 1, 2, 4-8 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cramer et al. (CA 2039840).
Cramer et al. disclose a prepreg containing oriented reinforcing fibers, a vinyl ester urethane resin synthesized by reacting a polyisocyanate with a hydroxyalkyl (meth)acrylate together with a diamine or a dihydric alcohol, an unsaturated monomer, and a peroxide polymerization initiator such as benzoyl peroxide (claims 1-3, page 8, last paragraph).  A prepreg sheet obtained by reacting diphenylmethane diisocyanate, hydroxypropyl methacrylate, and dipropylene glycol to obtain a vinyl ester urethane resin, further adding dicumyl peroxide, applying the resulting resin composition to a silicone-treated paper sheet (Examples).
The limitations of claim 2 can be found in Cramer et al. at claims and page 6, where it discloses the vinyl ester urethane resin synthesized by reacting a polyisocyanate with a hydroxyalkyl (meth)acrylate together with a diamine or a dihydric alcohol, and an unsaturated monomer.
The limitations of claim 4 can be found in Cramer et al. at page 8, last paragraph, where it discloses the benzoyl peroxide.
The limitations of claims 5 and 6 can be found in Cramer et al. at page 6, where it discloses the unsaturated monomer.
Cramer et al. at claim 1, where it discloses the polyisocyanate, hydroxyalkyl (meth)acrylate, and a diamine or a dihydric alcohol.
The limitations of claim 11 can be found in Cramer et al. at Examples, where it discloses the applying the resulting resin composition to a silicone-treated paper sheet by a double inversion method or by using a roll nip, then coating the resulting film with a polyethylene sheet, winding the resulting film, pressure-injecting glass fiber rovings into the resin film by a two-layer film technique that uses a three-roll calendar, and then covering the prepreg with a silicone-treated paper sheet or a polyethylene sheet.
The limitations of claims 12 and 13 can be found in Cramer et al. at claims 1-3, page 8, last paragraph, where it discloses the vinyl ester urethane resin synthesized by reacting a polyisocyanate with a hydroxyalkyl (meth)acrylate together with a diamine or a dihydric alcohol, an unsaturated monomer, and a peroxide polymerization initiator such as benzoyl peroxide.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/HUI H CHIN/Primary Examiner, Art Unit 1762